Citation Nr: 9920520	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-05 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
service connected post-traumatic stress disorder prior to 
March 25, 1998.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1989 to 
April 1992.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In July 1997, the Board explained why the issue before the 
Board was based on the appeal of a November 1994 rating 
decision rather than a 1992 rating decision.  In March 1995 
the RO issued a statement of the case addressing timeliness 
of appeal.  The appellant did not respond and the Board 
concluded that there was no jurisdiction.  The appellant 
entered a duplicate claim for a 1992 effective date and the 
RO issued a statement of the casein October 1998.  The 
appellant again did not respond to the document.  
Jurisdiction does matter and it is not "harmless" when the 
VA during the claims adjudication process fails to consider 
threshold jurisdictional issues.  Absent a timely notice of 
disagreement, or a timely substantive appeal, the Board does 
not have jurisdiction of the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), 
Black v. Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 
Vet. App. 208 (1998).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. 
§ 7108 (West 1991).  Furthermore, this Board Member cannot 
have jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).  
The veteran's attempt to address the issue of a 1992 
effective date for a 50 percent evaluation is not before the 
Board.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  During the pendency of this appeal, post-traumatic stress 
disorder was manifested by a considerable social and 
industrial impairment.

2.  Post-traumatic stress disorder was manifested by no more 
than occupational and social impairment with reduced 
productivity and considerable impairment in maintaining work 
and social relationships.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was 50 percent disabling 
prior to March 25, 1998.  38 U.S.C.A. § 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 
(1998).

2.  Post-traumatic stress disorder is no more than 50 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for post-traumatic stress disorder was 
granted in July 1993 and a 10 percent evaluation was assigned 
from April 4, 1992 the date of discharge from active duty.  
In the November 1994 rating decision on appeal, the RO 
confirmed and continued a 10 percent evaluation for post-
traumatic stress disorder.  In August 1998, during the 
pendency of the appeal, the RO increased the evaluation for 
post-traumatic stress disorder to 50 percent from March 25, 
1998, the date of the VA examination.  After examination of 
all of the evidence, the Board finds that the post-traumatic 
stress disorder symptoms exhibited by the appellant during 
this appeal period have been consistent in degree and they 
did not increase on the date of the March 1998 VA 
examination.  Difficulty in establishing and maintaining 
effective work and social relationships, depression and 
anxiety have been demonstrated during the entire appeal 
period.  When hospitalized in November 1994, there were 
Global Assessment of Functioning scores reported as 40 and 
50, identical to the Global Assessment of Functioning score 
of 50 which served as the basis of the 50 percent evaluation.  
If there had been a significant change in the appellant's 
disability as of March 1998, the August 1998 rating decision 
did not describe the nature of the change and our independent 
review does not reflect a significant change during this 
appeal period.  Accordingly, the Board disagrees with the 
RO's selection of March 25, 1998 as an effective date for the 
50 percent evaluation.  VAOPGCPREC.12-98 (1998).


In setting the correct effective date the RO must consider 
38 C.F.R. § 3.157 (1998), the VA Medical Center outpatient 
clinic records of December 10, 1993 and January 7, 1994 and 
what the RO accepted as a claim for increase (the untimely VA 
Form-9 dated November 15, 1994). 

In July 1997, the Board remanded the claim for adjudication 
under new regulations for evaluating mental disorders, a VA 
examination and further development.  The required 
development has been accomplished to the extent possible.  
The issues before the Board are entitlement to an evaluation 
in excess of 10 percent prior to March 25, 1998 and 
entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.

The appellant's claim is well grounded.  An RO decision 
awarding an increase in a veteran's disability rating, but 
not awarding the maximum benefit allowed, does not fully 
resolve the administrative appeal from the original rating, 
rather, the appeal initiated by the notice of disagreement 
with the original rating remains pending unless the veteran 
withdraws it.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Treatment records from the VA Medical Center were 
obtained and a VA examination has been conducted.  
Furthermore, there is no indication from the appellant or 
his representative that there is outstanding evidence which 
would be relevant to this claim.  In response to the Board's 
Remand in July 1997, the RO wrote to the appellant in July 
1997, October 1997 and January 1998 requesting further 
information.  The appellant was asked to submit 
documentation concerning his claim that he had lost time 
from work due to post-traumatic stress disorder and identify 
any additional treatment facilities.  The appellant did not 
respond.  The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).

Disability evaluations are determined by the application of 
a schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  

The appellant has contended that his disability warrants a 
higher evaluation.  He feels his condition is severe and has 
severely impaired his work performance.  He has had to miss 
many days of work due to this condition.  

The appellant has been rated under the schedule for rating 
mental disorders, Diagnostic Code 9411 for post-traumatic 
stress disorder.  This appeal is based on a November 1994 
rating decision that confirmed and continued a 10 percent 
evaluation.  The criteria for evaluating post-traumatic 
stress disorder changed in November 1996.  When a regulation 
changes after a claim has been filed but before the appeal 
process has been completed, the version most favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  See 38 U.S.C.A. § 5110.  Thus, the Board will 
lay out both the pre-November 1996 criteria and the post-
November 1996 criteria for the benefit of comparing the two.  
The pre-November criteria and the applicable ratings are as 
follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment - 10 percent 
disabling.

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability - 0 percent 
disabling.

The post-November 1996 criteria and the applicable ratings 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

In VA Medical Center records from December 1993, the 
appellant was experiencing increased anxiety.  Chronic mild-
to-moderately-severe post-traumatic stress disorder was 
diagnosed.  In early January 1994 he reported feeling like a 
failure and was concerned about his future.  Administrative 
difficulties he was having with the VA were increasing his 
anxiety and he was slowly developing symptoms of depression.  
His chronic post-traumatic stress disorder was said to be 
worsening.  He was irritable and hyperactive.  He had a 
decreased ability to relate to others, particularly his wife 
whom he felt could not understand.  At work he had a poor 
tolerance for authority.  In other notes he was said to be 
obsessively worried about his physical symptoms.  He was 
seriously worried about his job and reported he was unable to 
cope with the unpredictable hours.  He believed his boss 
wanted to get rid of him and worried about his performance 
and forgetfulness.  He was also worried about causing 
difficulties for his wife.

In July 1994 the appellant reported increased anxiety 
secondary to health, work, financial and marital problems.  
His medicine helped the symptoms of depression, anxiety and 
intrusive memories but he was concerned about his continued 
dwelling on the Persian Gulf War.  He was said to have mild-
moderate post-traumatic stress disorder.

The appellant's wife was interviewed separate from the 
appellant in August 1994 VA Medical Center records.  She had 
married the appellant after the Persian Gulf War because he 
was mild and kind.  She spoke of financial difficulties.  The 
appellant's family had told her he had never looked after his 
finances and always used older women to support him.  He made 
almost no money but continued to spend money on his hobbies.  
He helped little with the housework and she felt he blamed 
her for everything.

In October 1994 he was working on improving his marriage and 
spending more time with his wife.  Post-traumatic stress 
disorder was said to be chronic and mild.

In November 1994 VA Medical Center records, the appellant 
reported feelings of worthlessness and hopelessness.  He 
spoke of suicide.  Major depression secondary to post-
traumatic stress disorder was diagnosed.  He was admitted to 
the VA Medical Center.  He reported marital, family and 
financial problems.  On mental status examination he was 
neat, clean and cooperative.  His mood was neutral although 
he claimed he was depressed.  He did not appear to be 
suicidal.  He denied dangerousness to others.  His stream of 
thought and speech were clear, cogent and complaining.  He 
felt sorry for himself.  He felt he never did anything right.  
There were no signs of psychosis.  There were no auditory or 
visual hallucinations.  He had no delusions of an organized 
nature.  He was oriented to person, place and time.  His 
memory was intact and his intelligence was average by 
clinical estimate.  He denied suicidal or homicidal ideation.  
He was whining and seemed to be hopeless and have low self-
esteem.  He seemed unable to cope.  He was worried about 
finances, marriage and his health.  He improved with 
chemotherapy and hospital milieu therapy.  At discharge he 
seemed to be stabilized on medication with no signs or 
symptoms of psychosis and no significant depression.  His 
cognition was adequate and memory and judgment were intact.  
He was not considered to be a danger to himself or others at 
discharge and was said not to be able to work.  He was 
diagnosed with a mixed adjustment disorder, post-traumatic 
stress disorder by history and a questionable personality 
disorder.  His Global Assessment of Functioning score was 40, 
with the highest score in the past year being 50.

A post-traumatic stress disorder treatment plan from February 
1995 listed his psychosocial stressors as moderate marital 
and financial problems.  His highest level of adaptive 
functioning in the past year was fair and it was indicated he 
was receiving worker's compensation secondary to a hand 
injury.  Suicidal ideation was indicated.  

In May 1995 he felt drugged on the medications and had 
decided to "fight it" on his own.  He was much better, 
although still anxious with restless sleep.  With the support 
of his wife he felt proud again.  His post-traumatic stress 
disorder was said to be chronic but improved.

VA Medical Center records from April 1997 indicated he was 
seen for post-traumatic stress disorder and recurrent 
depression.  He was divorced one year ago and lost his job 
more than one year ago.  He was working as a plumber.  He had 
bought a house less than one year ago.  He reported increased 
anxiety, despondent moods, overspending, reduced sleep and 
some increase in anxiety.  He was not sleeping well and was 
fatigued.  Chronic post-traumatic stress disorder and 
recurrent depression was diagnosed.  Later in April he was 
complaining of chronic fatigue, memory loss, problems 
concentrating and other physical symptoms.  He was having 
financial problems but was working full-time as a plumber.  
He appeared to have most of the symptoms of post-traumatic 
stress disorder.  In May 1997 he was complaining of 
depression and insomnia.  He had some good days but often was 
so depressed he could not push himself out the door to go to 
work.  He would take 1-2 days off from work due to 
depression.  He had some post-traumatic stress disorder 
symptoms but his primary problem appeared to be depression.  

A VA examination was conducted in March 1998.  The appellant 
was employed full-time as a plumber, but reported he lost a 
plumber job due to his post-traumatic stress disorder 
symptoms.  He was divorced two years.  He was thinking about 
Desert Storm every day.  He reported being anxious and had 
nightmares and flashbacks.  He felt alienated and people 
asked him why he never smiled any more.  He reported a 
tendency to isolate himself.  He would just stay home with 
the drapes closed and not answer the phone or the door.  He 
did not like crowds and they just scare him now.  He did not 
like to be closed in.  He tried to deal with it by going to 
Mardi Gras in New Orleans but just turned around and went 
back home.  He avoided shows dealing with war.  He reported 
chronic depression.  He was not interested in the things he 
used to enjoy like hockey, fishing or hunting.  He could not 
concentrate.  His sleep was improved now that he was taking 
medication for it.  He was very cautious and security 
conscious.  He reported an inability to get close to others 
noting that he did not have friends anymore.  He thought they 
had given up on him since he never seemed to want to do 
anything.  His job was okay since it kept him away from most 
people.  

On objective examination he was on time for his appointment.  
His post-traumatic stress disorder symptoms appeared to be 
frequent in nature with no periods of remission since his 
last VA examination in 1992.  He looked his stated age.  His 
thought processes and thought content appeared to be within 
normal limits.  He denied delusions and hallucinations.  He 
admitted to a plan of suicide approximately 2 years ago, but 
denied current thoughts or ideation.  He denied homicidal 
thoughts or ideation.  He was able to maintain minimal 
personal hygiene and other activities of daily living.  He 
was fully oriented.  His memory, concentration and judgment 
were impaired.  His speech was slow and his mood was 
depressed.  His symptoms were consistent with a post-
traumatic stress disorder diagnosis and conformed to the DSM-
III R and the DSM IV.  The previous diagnoses of mixed 
adjustment disorder and a questionable personality disorder 
were not apparent at this interview.  The only Axis I 
disorder present on the day of the VA examination was post-
traumatic stress disorder, which was said to be chronic and 
moderate.  His Global Assessment of Functioning score was 50 
and demonstrated moderate social and occupational impairment 
due to post-traumatic stress disorder.  He worked full-time 
as a plumber, but in the examiner's opinion he had never 
fully adjusted to the workplace environment due to post-
traumatic stress disorder.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Comparing the pre-November 1996 criteria to the post-November 
1996 criteria, the Board believes that neither one is more 
favorable to the appellant than the other.  Because the RO 
considered the appellant's disability under both criteria 
(although on separate occasions), a Bernard issue is not 
raised by the Board's consideration of both criteria in this 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The preponderance of the evidence is against an evaluation 
higher than 50 percent.  The appellant has not demonstrated a 
severe impairment in the ability to establish relationships 
with people or the ability to obtain or retain employment.  
He has not demonstrated deficiencies in most areas such as 
work, family relations, judgment, thinking or mood.  

The appellant has maintained full-time work apparently as a 
plumber throughout most of the appeal period.  The evidence 
appears to indicate that he lost one job but at the time of 
the 1998 VA examination was working full-time.  He had a 
period of non-work while he received worker's compensation 
but it was for an unrelated condition.  He had marital 
difficulties that led to divorce by 1996 and he has also 
reported a loss of friends.  He reported one episode of 
suicidal ideation in 1994, but he has not demonstrated 
obsessional rituals that interfere with routine activities, 
speech that was intermittently illogical, obscure, or 
irrelevant or near-continuous panic.  His chronic depression 
has not affected the ability to function independently, 
appropriately and effectively.  He has not been shown to have 
impaired impulse control (such as unprovoked irritability 
with periods of violence) or spatial disorientation.  He has 
not neglected his personal appearance and hygiene.  Although 
he may have difficulty in adapting to stressful circumstances 
including work, he has been able to maintain employment.  The 
preponderance of the evidence is therefore against a 70 or 
100 percent evaluation.

The Board's determination is supported by the Global 
Assessment of Functioning scores reported in the evidence.  
His Global Assessment of Functioning score in November 1994 
was 40 with the highest score in the past year being 50.  In 
March 1998 it was 50.  Although the Global Assessment of 
Functioning score does not fit neatly into the rating 
criteria, the Global Assessment of Functioning score is also 
evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
Global Assessment of Functioning score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  A Global Assessment of Functioning score between 40-
50 is defined as ranging between, 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)" and "Some 
impairment in reality testing or communication (e.g., speech 
is at time illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  Global Assessment of Functioning 
scores in this range are consistent with a 50 percent 
evaluation.

Obviously, during the period under consideration the 
appellant experienced an exacerbation of his symptoms in 
November 1994.  38 C.F.R. § 4.1 (1998).  However, an 
increased evaluation is not warranted.  When there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  The disability picture more closely 
approximates a 50 percent evaluation, and even including the 
brief exacerbation of his symptoms, the preponderance of the 
evidence is against a higher evaluation under either 
criterion.  As previously stated, although his symptoms 
interfere with his personal relationships and employment, he 
has maintained full-time employment almost continuously.  
This factually refutes the November 1994 opinion that the 
appellant was not able to work.  Symptoms indicative of a 
more severe impairment such as obsessive rituals, illogical 
speech, an inability to function independently, impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene have not been demonstrated.  
Even at the time of his November 1994 hospitalization, he 
did not appear suicidal and his personal appearance was neat 
and clean.  His speech was clear and cogent, there were no 
signs of psychosis, no hallucination or delusions.  He was 
oriented to person, time and place.  His memory, judgment 
and cognition were adequate.  He later denied suicidal or 
homicidal ideation.  Although the examiners in November 1994 
entered a current Global Assessment of Functioning score of 
40, his highest Global Assessment of Functioning score in 
the past year was 50 and the Global Assessment of 
Functioning score of 50 was subsequently repeated in 1998.

The Board has noted the statement in the 1998 VA examination 
that the appellant had not adjusted to the work environment.  
In spite of this statement, the appellant maintains 
employment.  Therefore, a statement that the appellant 
cannot work or cannot adjust to the work environment when 
balanced against the fact that the appellant is working 
cannot become the basis for a higher evaluation.  It is also 
important to note that the examiner in March 1998 entered a 
Global Assessment of Functioning score of 50.  However, he 
qualified the Global Assessment of Functioning score by 
noting that there were only moderate social and industrial 
impairments due to post-traumatic stress disorder.  The 
cumulative effect of the actual findings, the Global 
Assessment of Functioning score and the medical 
determination that there was moderate impairments supports a 
50 percent evaluation and no more.

The Board has also considered the appellant's contentions.  
The appellant is competent to state that his condition is 
worse.  However, the training and experience of the medical 
personnel makes their findings more probative as to the 
extent of the disability.  

The preponderance of the evidence is against an evaluation in 
excess of 50 percent and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
53 (1990).


ORDER

A 50 percent evaluation for post-traumatic stress disorder is 
granted, subject to the controlling regulations applicable to 
the payment of monetary awards.  An evaluation for post-
traumatic stress disorder in excess of 50 percent is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

